Order filed June 7, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00299-CV
                                   ____________

                       MCKENNA MCGUIRE, Appellant

                                         V.

               THE MARQUIS AT LADERA VISTA, Appellee


                On Appeal from the County Court at Law No. 1
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-22-000330

                                    ORDER

      The notice of appeal in this case was filed March 14, 2022. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before June 17, 2022. See Tex. R. App. P. 5. The appeal is
subject to being dismissed if appellant fails to timely pay the filing fee in
accordance with this order.

                                      PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Poissant.




                                        2